838 F.2d 1209Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnathan BASSETT, Plaintiff-Appellant,v.M. YUMES, Dr., Defendant-Appellee.
No. 87-1161.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1987.Decided:  Feb. 5, 1988.

Johnathan Bassett, appellant pro se.
Mary Moffett Hutcheson Priddy, McGuire, Woods, Battle & Boothe, for appellee.
Before WIDENER, K.K. HALL, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the magistrate's opinion discloses that this appeal from the order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the magistrate.*   Bassett v. Yumes, C/A No. 87-247-R (E.D.Va., Aug. 31, 1987).


2
AFFIRMED.



*
 Appellant's motion for appointment of counsel is denied